Title: Presidential Proclamation, 4 March 1815
From: Madison, James
To: 


                    
                        [4 March 1815]
                    
                    The Senate and House of Representatives of the United States, have, by a joint Resolution, signified their desire, that a day may be recommended, to be observed by the people of the United States with religious solemnity, as a day of thanksgiving, and of devout acknowledgments to Almighty God, for His great goodness manifested in restoring to them, the blessing of peace.
                    No people ought to feel greater obligations to celebrate the goodness of the Great Disposer of events, and of the destiny of nations, than the people of the United States. His kind Providence originally conducted them to one of the best portions of the dwelling place allotted for the great family of the Human race. He protected and cherished them, under all the difficulties and trials to which they were exposed in their early days. Under His fostering care, their habits, their sentiments, and their pursuits prepared them, for a transition in due time to a state of Independence and Self Government. In the arduous struggle by which it was attained, they were distinguished by multiplied tokens of His benign interposition. During the interval which succeeded, He reared them into the strength and endowed them with the resources, which have enabled them to assert their national rights, and to enhance their national character, in another arduous

conflict, which is now so happily terminated, by a peace and reconciliation with those who have been our Enemies. And to the same Divine Author of every good and perfect gift, we are indebted for all those privileges and advantages, religious as well as civil, which are so richly enjoyed in this favored land.
                    It is for blessings, such as these, and more especially for the restoration of the blessing of peace, that I now recommend, that the second Thursday in April next be set apart as a day on which the people of every religious denomination, may, in their solemn Assemblies, unite their hearts and their voices, in a free will offering to their Heavenly Benefactor, of their homage of thanksgiving, and of their songs of praise. Given at the City of Washington on the fourth day of March in the year of our Lord one thousand eight hundred and fifteen, and of the Independence of the United States the thirty ninth.
                    
                        
                            James Madison
                        
                    
                